Title: To Thomas Jefferson from Thomas Urquhart, 29 March 1808
From: Urquhart, Thomas,Poydras, Julien
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New-Orleans 29th. March 1808.
                  
                  At this eventful crisis, when you have manifested the intention of declining a re-election, the Legislative Council and House of Representatives of the territory of Orleans avail themselves of the last opportunity they can expect to enjoy of addressing you in your official Character as President of the United States.
                  However we may regret in Common with our fellow Citizens of the United States, this determination to decline being a Candidate for the highest office in the gift of the People, The Motives which induce it, afford another proof of your Patriotism, and must command the admiration of your Country!
                  On this occasion, there is no doubt you were guided by a sacred Veneration for the true principles of the constitution, as well as respect for the high example of the first President of the United States of glorious Memory!
                  We have witnessed with infinite concern That a dignified and impartial Neutrality towards the belligerant nations of Europe has not been sufficient to protect the United States against incroachments upon their rights, dignity, and independence, and altho’ we deprecate war, if there is no other alternative, but disgraceful submission, to unlawful, arbitrary and unjust pretensions, We assure you Sir! in the name of our Constituents, that whatever sacrifices and privations, it may be necessary to make, they will Chearfully Submit to them, in vindicating the rights of the American people, and the honor and independence of the Government and the Country!
                  Convinced as we are that the Government of the United States, is too Generous and impartial to avail itself of the peculiar situation of any of the belligerant nations in demanding any concessions incompatible with the Just rights of these nations, or which are founded on any other basis than those of Justice and reciprocity.
                  The Good People of Louisiana will at all times be ready to Cooperate with their fellow Citizens of the United States in the Support of their rights and independence against those, who have the temerity or injustice to assail them.
                  We pray, Sir! that on your retiring from the high office, which you have filled with so much Credit to yourself and interest to the Country, you may long enjoy the esteem and gratitude of your fellow Citizens, the highest reward which a Virtuous Magistrate can desire, and which is, we are confident the only one you ever wished.
                  
                     Thos. Urquhart Speaker of the House of Representatives.
                     J Poydras President of the legislative Council
                  
                  
                     Monsieur,
                     Dans cette Conjoncture critique où vous venez de déclarer l’intention de ne pas accepter de nouveau la place que vous occupez aujourdhui, le Conseil Législatif et la Chambre des Représentans du territoire d’Orléans profitent de la dernière occasion qu’ils peuvent espérer d’avoir pour vous adresser la parole en votre caractère officiel de Président des Etats Unis.
                     Quelque soient les regrèts que nous occasionne ainsi qu’à nos Concitoyens des Etats Unis la détermination que vous avez prise de refuser d’etre un candidat pour la place la plus distinguée qu’il soit au pouvoir du peuple de donner, les motifs qui vous y portent sont une preuve de plus de votre patriotisme, et doivent exciter l’admiration de votre pays, puisque vous n’avez eu pour guide en cette occasion que votre vénération pour les principes sacrés de la Constitution, et votre respect pour le grand exemple que vous a donné le premier Président des Etats Unis de Glorieuse Mémoire.
                     Nous avons vu avec peine qu’une Neutralité impartiale et honorable envers les Nations belligérantes de l’europe n’a pas été suffisante pour protéger les Etats Unis contre l’Envahissement de leurs droits, de leur dignité et de leur indépendance; et quoique nous ne désirions point la Guerre, s’il ny a point d’autre alternative, qu’une honteuse soumission à des prétentions injustes et arbitraires, nous pouvons vous assurer, Monsieur, au nom de Nos Constituans, qu’il n’y a point de sacrifices ni de privations auxquels ils ne soyent prets à se soumettre pour défendre les droits de la Nation Américaine, et soutenir l’honneur de l’indépendance du Gouvernement et de la Patrie.
                     Convaincus que le Gouvernement des Etats Unis est trop généreux et trop impartial pour profiter de la situation particulière d’aucune des nations belligérantes, afin de requérir d’elles rien d’incompatible avec leurs Justes droits, ni rien qui soit fondé sur toute autre base que celle de la Justice, les habitans de la Louisiane seront toujours disposés à se Joindre à leurs Concitoyens des Etats Unis pour le soutien de leurs droits et de leur indépendance contre ceux qui auraient l’injustice et la témérité de les assaillir.
                     Puissiez vous, Monsieur, en vous Retirant de la place importante que vous avez remplie avec tant d’honneur, et dans laquelle vous avez si bien servi les interets de votre pays, Jouir longtems de la plus précieuse récompense qu’un Magistrat vertueux puisse désirer, l’estime et la reconnaissance de vos Concitoyens, la seule, sans doute à laquelle vous ayez Jamais aspiré.
                  
                  
                     Thos. Urquhart Speaker of the House of Representatives.
                     J Poydras President of the legislative Council
                  
               